DETAILED ACTION
This Office Action is in response to RCE filed on 9/22/2022 and Amendment filed on 9/2/2022.
Claims 1-9 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/2020 has been entered.

Response to Arguments
Applicant’s arguments, see pages 10-16 , filed “claim 1 has been rewritten to better clarify the presently claimed subject matter”, with respect to the rejection(s) of claim(s) 1-9 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ran (US20210118294A1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (U.S. Pub No. 20160379486) in view of Cho (U.S. Pub No. 20200269872) and Ran (US20210118294A1).

Regarding claim 1
	Taylor teaches 
A method for safely ascertaining infrastructure data for driving a motor vehicle in at least partially automated manner, the method comprising the following steps: (Fig 1D showing an infrastructure system for diving a motor vehicle safely; “Navigation recommendation requests are sent to OBVIPRO at block 312” [187]; “sets a standard for composure in traffic infrastructure reliability that enhances detection, uses rudimentary comm directives for each manually, semi-autonomous and/or autonomous vehicles once linkup to assist in the ability towards predictive drive ability creating an Intuitive Transit Telematics System.” [23])

receiving data signals, which represent: (i) infrastructure sensor data generated by a plurality of infrastructure sensor, and (ii) motor vehicle data generated by at least one source motor vehicle; (“Receiving stations include one and/or more transmitting and/or receivers and or a transponder in each, known as VectorHub Class comm-devices, strategically placed along various roadways... As used herein, roadway locations include... camera feeds from fixed or stationary local highways parks” [45] Infrastructure system includes a connected camera which generates and sends data signals; Fig 2a 208-210 where vehicle data is collected and sent to a server; “The one or more vehicles 102 are equipped with one or more transmitting and receiving that periodically transmit data to the one or more receiving stations 104. The transmitted data includes geographic position data” [180])

receiving safety condition signals, which represent at least one safety condition for safely ascertaining infrastructure data based on the infrastructure sensor data and the motor vehicle data; (Fig 2b 304-308 where vehicle data integrity is checked before data is sent to server (Hub has been sent a token and has deemed the token valid/secure); “As shown at block 302, whether there is any initial input to a localized tVector Hub from any onboard vehicle processor is determined. If there is initial input to a tVector Hub, then processing continues at block 304, where the tVector Hub inventory is verified. At block 306, a token is sent from the tVector Hub to ‘system’. System acknowledges the tVector Hub's identity, at block 308. At block 310, vehicle identifying information (VIN) data and route entered variables with RFIDGPS transponder/receiver/transmitter iChipset—better known as ‘Integrated Chipset’ location is sent from the tVector Hub to ‘system’. Navigation recommendation requests are sent to OBVIPRO at block 312.” [187]; the data integrity is checked)

checking whether the at least one safety condition is fulfilled; (Fig 2B 304-310 where vehicle data integrity is verified before data is sent to server; “At block 306, a token is sent from the tVector Hub to ‘system’. System acknowledges the tVector Hub's identity, at block 308. At block 310, vehicle identifying information (VIN) data and route entered variables with RFIDGPS transponder/receiver/transmitter iChipset—better known as ‘Integrated Chipset’ location is sent from the tVector Hub to ‘system’. Navigation recommendation requests are sent to OBVIPRO at block 312.” [187])

ascertaining infrastructure data, based on which a destination motor vehicle is drivable in at least partially automated manner, based on the infrastructure sensor data and the motor vehicle data, as a function of a result of the check as to whether the at least one safety condition is fulfilled; (Fig 2B 310-314 where data is sent to infrastructure and back to vehicles to give travel info after data was deemed safe. Based on sent data, infrastructure recommends driving instructions to the vehicle which can be in an autonomous mode; “As shown at block 302, whether there is any initial input to a localized tVector Hub from any onboard vehicle processor is determined. If there is initial input to a tVector Hub, then processing continues at block 304, where the tVector Hub inventory is verified. At block 306, a token is sent from the tVector Hub to ‘system’. System acknowledges the tVector Hub's identity, at block 308. At block 310, vehicle identifying information (VIN) data and route entered variables with RFIDGPS transponder/receiver/transmitter iChipset—better known as ‘Integrated Chipset’ location is sent from the tVector Hub to ‘system’. Navigation recommendation requests are sent to OBVIPRO at block 312.” [187]; “Traffic flow management may also be directed towards specific vehicles … especially whether vehicle is … maneuvering autonomously” [47]. The system has established connection with a single vehicle to check the safety condition)

generating infrastructure data signals, which represent the ascertained infrastructure data; and (Fig 2B 302, 314 where infrastructure (hub) is generating suggested driving data for vehicle; “data is pushed to the OBVIPRO, for system area corrections compared against surrounding vehicular data inputs. Trip variables may then be recalculated” [186] System is generating infrastructure data signals regarding trip data based on the information it has received)

outputting the generated infrastructure data signals. (Fig 2B 312 Where infrastructure (hub) system is sending navigation recommendation; “Navigation recommendation requests are sent to OBVIPRO at block 312.” [187])

wherein the motor vehicle data includes route data (“traffic may be managed based on personal inputs and/or by system pre-configured and/or driver decided routes, example trips to and from work. Once these destinations are entered into onto a vehicle's OBVIPRO, system computes traffic variables based on driver inputed route destination or modified as needed for alterations in certain vehicle routes. System computed data routes can be uploaded through smart comm-devices using pAvics (portable Avics) application hardware for older cars, and can be added with a simple plugin module on vehicles with OBD capabilities,” [138] Route data of vehicles is included with the motor vehicle data 

Taylor does not explicitly disclose an environment model of surroundings of the source motor vehicle, and at least two types of data selected from the following group of motor vehicle data: (b) weather data, which represent a weather in a surroundings of the source motor vehicle, (c) traffic data, which represent a traffic in a surroundings of the source motor vehicle, (d) hazard data, which represent a location of a hazard area and/or a type of the hazard area in the surroundings of the source motor vehicle, and (e) road user state data, which represent a state of a road user in the surroundings of the source motor vehicle;
	wherein the plurality of infrastructure sensors provides the infrastructure data to a fusion module, which is configured fuse the infrastructure sensor data, so that the infrastructure sensor data of the plurality of infrastructure sensors are fused in the fusion module, 
	wherein based on the fused infrastructure sensor data, the fusion module ascertains the environment model of the surroundings of the motor vehicle, which travels on the road, along which the plurality of infrastructure sensors are situated, 
	wherein the environment model and the fused infrastructure sensor data are provided to a planning module, which is configured to prepare a drive plan for the motor vehicle based on the environment model and/or the fused infrastructure sensor data, so that the planning module plans driving maneuvers, which the motor vehicle is to execute in at least the partially automated manner, and 
	wherein the planned driving maneuver is provided to an action module, which is configured to ascertain traffic system control commands for controlling a lateral and/or longitudinal guidance of the motor vehicle based on the planned driving maneuver so that when the lateral and/or longitudinal guidance of the motor vehicle is controlled based on the control commands, the motor vehicle performs or drives the planned driving maneuver in the at least partially automated manner, and wherein the action module is configured to output the traffic system control commands for controlling one or multiple traffic systems.

	However, Cho does explicitly teach

	Wherein the motor vehicle data includes route data, an environment model of surroundings of the source motor vehicle (“Preferably, the surroundings data comprise: a population density; a traffic density at the time of the hazard situation; main thoroughfares in a predefined radius around the position of the hazard situation; current weather data; a model of the surroundings of a vehicle comprising a fully autonomous driving mode; and/or other hazard data comprising the predefined radius around the position of the hazard situation” [34]) at least two types of data and selected from the following group of motor vehicle data: “The vehicles can capture the data for predefined events and can transmit said data to the backend server. This can happen at regular intervals of time, at predefined times and/or for predefined events… These data can comprise further hazard data, traffic information, changes in the route, etc. From these data, the at least one central backend server can generate a highly up-to-date digital map of the surroundings.” [31-32] To have data on route changes, the system must first have vehicle route data to know it has changed. Additionally, the changed route would now be the route data  (b) weather data, which represent a weather in a surroundings of the source motor vehicle, “The additional data of the vehicles can be for example: weather data, e.g. captured by one or more rain and/or sunshine and/or temperature sensors in the vehicle;” [27-28] (c) traffic data, which represent a traffic in a surroundings of the source motor vehicle, “These data can comprise further hazard data, traffic information” (d) hazard data, which represent a location of a hazard area and/or a type of the hazard area in the surroundings of the source motor vehicle “These data can comprise further hazard data,” [32] , and (e) road user state data, which represent a state of a road user in the surroundings of the source motor vehicle.
	…wherein the action module is configured to output the traffic system control commands for controlling one or multiple traffic systems(“the backend server 120 can transmit a message to intelligent traffic lights in a predefined region or area around the burning building, so that they set the signals such that no further vehicles enter this region, but rather they can only leave the region.” [107]).

It would have been obvious to one skilled in the art by the time of the effective filing date to have modified Taylor to include the teachings of Cho to improve vehicle and traffic safety “The aforementioned object is achieved by a method for reducing the hazard potential of a multiplicity of vehicles having heterogeneous drives,” [6]

The combination of Taylor and Cho does not explicitly disclose 
	wherein the plurality of infrastructure sensors provide the infrastructure data to a fusion module, which is configured fuse the infrastructure sensor data, so that the infrastructure sensor data of the plurality of infrastructure sensors are fused in the fusion module, 
	wherein based on the fused infrastructure sensor data, the fusion module ascertains the environment model of the surroundings of the motor vehicle, which travels on the road, along which the plurality of infrastructure sensors are situated, 
	wherein the environment model and the fused infrastructure sensor data are provided to a planning module, which is configured to prepare a drive plan for the motor vehicle based on the environment model and/or the fused infrastructure sensor data, so that the planning module plans driving maneuvers, which the motor vehicle is to execute in at least the partially automated manner, and 
	wherein the planned driving maneuver is provided to an action module, which is configured to ascertain traffic system control commands for controlling a lateral and/or longitudinal guidance of the motor vehicle based on the planned driving maneuver so that when the lateral and/or longitudinal guidance of the motor vehicle is controlled based on the control commands, the motor vehicle performs or drives the planned driving maneuver in the at least partially automated manner.

However, Ran does explicitly teach 
	wherein the plurality of infrastructure sensors provide the infrastructure data to a fusion module (Ran: Fig. 3 elements 301 and 302), which is configured fuse the infrastructure sensor data, so that the infrastructure sensor data of the plurality of infrastructure sensors are fused in the fusion module(Ran: Para 174 “FIG. 3 illustrates exemplary workflow of a basic prediction process of a lane management sensing system and its data flow. In some embodiments, fused multi-source data collected from vehicle sensors, roadside sensors and the cloud is processed through models including but not limited to learning based models, statistical models, and empirical models”; Para 150 “FIG. 3 shows an exemplary IRIS prediction framework. 301: data sources comprising vehicle sensors, roadside sensors, and cloud. 302: data fusion module. 303: prediction module based on learning, statistical and empirical algorithms. 304: data output at microscopic, mesoscopic and macroscopic levels”),
	wherein based on the fused infrastructure sensor data, the fusion module ascertains the environment model of the surroundings of the motor vehicle (Ran: Clm. 84 “The IRIS of claim 71, wherein said OBU is configured to transmit vehicle data to an RSU”; Clm. 85 “The IRIS of claim 84, wherein said vehicle data comprises data from vehicle sensors monitoring vehicle status, vehicle sensors monitoring the vehicle environment, and/or vehicle sensors monitoring status of a human driver or passenger”;  Para 9 “an Intelligent Road Infrastructure System (IRIS) that facilitates vehicle operations and control for a connected automated vehicle highway (CAVH) … including one or more of the following physical subsystems: a. Roadside unit (RSU) network, whose functions include sensing, communication, control (fast/simple), and drivable ranges computation; b. Traffic Control Unit (TCU) and Traffic Control Center (TCC) network; c. Vehicle onboard units (OBU) and related vehicle interfaces; d. Traffic operations centers; and e. Cloud based platform of information and computing services”; Para 174 “FIG. 3 illustrates exemplary workflow of a basic prediction process of a lane management sensing system and its data flow. In some embodiments, fused multi-source data collected from vehicle sensors, roadside sensors and the cloud is processed through models including but not limited to learning based models, statistical models, and empirical models”; i.e. the fusion module combines the data from the vehicle sensors and roadside sensors to ascertains the environment model of the surroundings of the motor vehicle), which travels on the road, along which the plurality of infrastructure sensors are situated(Ran: Para 91 “RSU are installed on: i. Fixed locations for long-term deployment; and ii. Mobile platforms, including but not limited to: cars and trucks, unmanned aerial vehicles (UAVs), for short-term or flexible deployment”),
	wherein the environment model and the fused infrastructure sensor data are provided to a planning module, which is configured to prepare a drive plan for the motor vehicle based on the environment model and/or the fused infrastructure sensor data(Ran: Para 175 “FIG. 4 shows exemplary planning and decision making processes in an IRIS. Data 401 is fed into planning module 402 according to three planning level respectively 407, 408, and 409. The three planning submodules retrieve corresponding data and process it for their own planning tasks”), so that the planning module plans driving maneuvers, which the motor vehicle is to execute in at least the partially automated manner(Ran: Para 175 “FIG. 4 shows exemplary planning and decision making processes in an IRIS. Data 401 is fed into planning module 402 according to three planning level respectively 407, 408, and 409. The three planning submodules retrieve corresponding data and process it for their own planning tasks. In a macroscopic level 404, route planning and guidance optimization are performed. In a mesoscopic level 405, special event, work zone, reduced speed zone, incident, buffer space, and extreme weather are handled. In a microscopic level 406, longitudinal control and lateral control are generated based on internal algorithm. After computing and optimization, all planning outputs from the three levels are produced and transmitted to decision making module 403 for further processing, including steering, throttle control, and braking”; Para 41 “a vehicle control module is used to execute control instructions from an RSU for driving tasks such as, car following and lane changing”), and
	wherein the planned driving maneuver is provided to an action module (Ran: Para 41 “a vehicle control module is used to execute control instructions from an RSU for driving tasks such as, car following and lane changing”), which is configured to ascertain traffic system control commands for controlling a lateral and/or longitudinal guidance of the motor vehicle based on the planned driving maneuver so that when the lateral and/or longitudinal guidance of the motor vehicle is controlled based on the control commands(Ran: Fig. 6&7; Para 32 “Data from RSUs may include, but is not limit to: a. Vehicle control instructions, such as: desired longitudinal and lateral acceleration rate, desired vehicle orientation”; Para 117 “FIG. 6 illustrates an exemplary process of vehicle longitudinal control. As shown in the figure, vehicles are monitored by the RSUs. If related control thresholds (e.g., minimum headway, maximum speed, etc.) are reached, the necessary control algorithms is triggered. Then the vehicles follow the new control instructions to drive. If instructions are not confirmed, new instructions are sent to the vehicles”; Para 178 “FIG. 7 illustrates an exemplary process of vehicle latitudinal control. As shown in the figure, vehicles are monitored by the RSUs. If related control thresholds (e.g., lane keeping, lane changing, etc.) are reached, the necessary control algorithms are triggered. Then the vehicles follows the new control instructions to drive. If instructions are not confirmed, new instructions are sent to the vehicles”), the motor vehicle performs or drives the planned driving maneuver in the at least partially automated manner(Ran: Para 2” an intelligent road infrastructure system providing transportation management and operations and individual vehicle control for connected and automated vehicles (CAV), and, more particularly, to a system controlling CAVs by sending individual vehicles with customized, detailed, and time-sensitive control instructions and traffic information for automated vehicle driving, such as vehicle following, lane changing, route guidance, and other related information”).
It would have been obvious to one skilled in the art by the time of the effective filing date to have modified The combination of Taylor and Cho to include the teachings of Ran to “provide individual vehicles with detailed customized information and time-sensitive control instructions for vehicle to fulfill the driving tasks” [9]

Regarding claim 2
The combination of Taylor, Cho, and Ran as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
where the at least one safety condition is not fulfilled, the ascertaining of infrastructure data includes at least one securing step for ensuring that the infrastructure data may be ascertained safely based on the infrastructure sensor data and the motor vehicle data. (Fig 2b 304-308 where vehicle data integrity is checked before data is sent to server (Hub has been sent a token and has deemed the token valid/secure); “Network packet artifacts are determined by sending out a transponder echo call to make sure that any OBVIPRO and/or other certified comm-devices that have Registered Sync'd and Paired on the network, has arrived at destination and/or is off network. If there is no reply from echo request calls from tVector Hubs in the vicinity of any given Obvipro's, pAvics and/or other types of certified mobile and/or static comm-devices last known location, ‘System’ calculates a comparison to the whereabouts of its location now in relationship to where it at present after reply from vehicles response to echo call before vehicle is turned off” [60] [61-64] System has a step to acquire vehicle information and compare difference in it data to fill in missing information when vehicle has gone off line in the event there is an error or problem seen in the system; “According to one embodiment, test tokens are sent to verify operational areas for data integrity composition inspections. If any of the tVector Hubs NOS are not the same as its original encrypted token, the tVector Hub data is rolled back… with redundant cloud-based server capacity to maintain operational up-time. The data from tVector Hubs may be sent via one or more token sets for security protocols originally implanted.” [0054]; System has a securing step of ensuring that data collection points are untampered with. When it is found a system has been corrupted, it is taken offline and data is no longer sent through. In this case, a backup system instead is used to maintain data transfer and operation of the system, even when another part of the system is offline. The system has ascertained the infrastructure data based on the corrupted/ non secured infrastructure data)

Regarding claim 3
The combination of Taylor, Cho, and Ran, as shown in the rejection above, disclosed the limitations of claim 2
Taylor further teaches:
wherein the at least one securing step is respectively selected from the following group of securing steps: (i) redundant processing including computing of the infrastructure sensor data and the motor vehicle data, (“with redundant cloud-based server capacity to maintain operational up-time. The data from tVector Hubs may be sent via one or more token sets for security protocols originally implanted.” [0054]; System has redundant systems to maintain data input even when a data stream is corrupted; “OBVIPRO and/or pAvics, signal integration interactions allow data message transmissions from/to each whether independent and/or networked with many VectorHubs, OBVIPRO, pAvics and other certified comm-devices securely. Forming a wired/wireless ad hoc framework is essentially expedited with the direct communication from/to each comm-device that has a unique RFIDGPS transponder/receiver/transmitter iChipset—integrated circuitry identifier encapsulated within using integrated cellular capabilities for enhanced distances, and for redundancy.” [57] System has multiple redundant communication methods to use to gather vehicle data in the case the one of the vehicle communication methods have been taken offline) (ii) diversitary processing of the infrastructure sensor data and the motor vehicle data, (“These data composition inspections have pre-defined examination protocols for specific comm-devices; ... If such err exists the next dataset values are examined, if datas encapsulated encrypted key is intact, transmitted data is used for calculations; authenticated component composition of previous digital advice directives are compared for locational anomalies. If err exists, the next positional locational dataset transmission is comparatively overlaid for compositional comparative analysis for datas integrity. Finally data optimization parameters are excited against topography and climatic conditions, human elements, vehicle and drivers ability to navigate with other referenced data, comparative parameters are verified against last data set transmission, if data clears—meaning current data has to pass several pre-configured tests based on previous datasets once clear, data is parsed for computational events, then repeated for next transmission.” [55]; System is comparing the data inputs from multiple systems against each other to ensure the data of each senor is accurate and has not been tampered with, this is the definition of Diversity scheme, which the examiner has interpreted “diversitary processing” to mean. The system is taking into account climate and human conditions which would be data from the infrastructure and vehicles which are being used diversitarily here) and (iii) checking an operability of a redundant component for processing the infrastructure sensor data and the motor vehicle data. (“test tokens are sent to verify operational areas for data integrity composition inspections. If any of the tVector Hubs NOS are not the same as its original encrypted token, the tVector Hub data is rolled back. Off-line for maintenance and operating system updates, hardware failures/software updates may be propagated throughout random comm-devices for a specific domain area within the infrastructure, with redundant cloud-based server capacity to maintain operational up-time.” [54]; “If the tVector Hub is deprived of power, is hit with a power surge, or hasotherwise been compromised, then the tVector Hub data maybe rolled back and/or a secondary internal boardor a processing code may be energized (or if necessary, the Avics iChipset can be replaced quickly).” [52]; The system has a number of redundant components which process the infrastructure and motor vehicle sensor data, when it is sensed that the operability of any of the systems are damaged or compromised, they are taken offline, this means that they redundant systems are checked for functionality)

Regarding claim 4
The combination of Taylor, Cho, and Ran, as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
wherein the infrastructure data includes traffic data, which represent a traffic in a surroundings of the destination motor vehicle, (“each central server configured to, (vi) receive and/or transmit encrypted traffic data and/or digital advice directives from the plurality of mobile and/or stationary transmitting and receiving comm-devices over networks infrastructure, (vii) update traffic data in the non shared database” [29]; Infrastructure data includes motor vehicle traffic data which is used in processing of the method) and one or several elements selected from the following group of infrastructure data: (i) infrastructure sensor data of an infrastructure environment sensor, (ii) surroundings data, which represent a surroundings of the destination motor vehicle, (iii) weather data, which represent a weather in a surroundings of the destination motor vehicle, “Referring to FIG. 2F, a flow chart illustrating a method for monitoring and managing traffic flow illustrating tracking commercial vehicles in accordance with an embodiment of the present invention is shown. At block 702, the destination route is received for a semi-truck, truck courier and/or service vehicle route. The load, traffic and weather variables are calculated at block 704.” [193] infrastructure data includes weather surrounding the vehicle (iv) hazard data, which represent a location of a hazard area and/or a type of the hazard area in the surroundings of the destination motor vehicle, (v) road user  state data, which represent a state of a road user in the surroundings of the destination motor vehicle, (vi) a drive specification, which the destination motor vehicle is to follow by driving in at least partially automated manner, (vii) remote control commands for remote-controlling a lateral and/or longitudinal guidance of the destination motor vehicle, and (viii) motor vehicle data. “Referring to FIG. 2F, a flow chart illustrating a method for monitoring and managing traffic flow illustrating tracking commercial vehicles in accordance with an embodiment of the present invention is shown. At block 702, the destination route is received for a semi-truck, truck courier and/or service vehicle route. The load, traffic and weather variables are calculated at block 704. At block 705, registration tags, last known inspection date and/or other informatics are compared against DMV records.” [193] Infrastructure data includes motor vehicle data which is tag/ inspection data of said vehicle.

Regarding claim 5
The combination of Taylor, Cho, and Ran, as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
wherein the motor vehicle data includes an element selected from the following group of motor vehicle data: (ii) position data, (“pre-defined data continuously generated from accelerometers and/or a quantum compass, transmitting back to vehicles speed variations depending on density, lane adjustments” [29] System sends back data based on position based on compass data for lane adjustments which needs positional data)(iii) speed data, (“pre-defined data continuously generated from accelerometers and/or a quantum compass, transmitting back to vehicles speed variations depending on density, lane adjustments based on dynamic analytical lane allocation for trucks, dignitaries and such with destination variations and more recommendations based on computational traffic data” [29]) (iv) environment sensor data of an environment sensor of the source motor vehicle, (v) diagnostic data, (“pre-defined data continuously generated from accelerometers and/or a quantum compass, transmitting back to vehicles speed variations depending on density, lane adjustments based on dynamic analytical lane allocation for trucks, dignitaries and such with destination variations and more recommendations based on computational traffic data” [29]) 

Regarding claim 6
The combination of Taylor, Cho, and Ran as shown in the rejection above, disclosed the limitations of claim 1
Taylor further teaches:
wherein the at least one safety condition includes existence of a predefined safety integrity level or automotive safety integrity level of at least the source motor vehicle and the infrastructure, a communication link and/or communication components with respect to overall systems in the source motor vehicle and infrastructure, “Another security aspect comprising implementation similar to Mac address comm-links, is to allow and/or deny access rights primarily based on comm-devices SHID ID# in combination with comm-1060 devices ESN number and/or other unique comm-device ID tag either in binary code and/or encrypted and/or enclosed in a encrypted rapper and/or generated by any mathematical and/or conceptualization methodologies, wherein this unique code string is created for Authentication and/or Authorization for data transmission acceptance to and/or from any comm-device and/or from/to servers and/or other electrical mechanical and/or virtual interfaces. This protocol is setup within upon comm-devices first transmission to another comm-device during initially being energized after the registration/sync-d process. Additionally each stationary comm-device such as vector hub class devices has a corresponding long/lat assigned to each SHID # at deployment, increasing security and allowing channelized communication protocol enhancement as to data integrity transmission levels.” [113-114] all components of the system have unique identifiers which act to ensure each component is of a certain level of security. Without the proper ID, the integrity level is below the required level and will not be accepted by the system for secure communication. See also [110-120], [154], “If anomalies found comm-device sends a encrypted distress signal through SentryHubs unto ‘system’ requesting maintenance, shut down, roll-back and/or request verification to activate OS memory flush and/or inject the hardcoded NOS back into OS. Each deployed comm-device has unique layered Paired-Key sequence to activate the flush procedure. Functionality of any device may and/or may not continue based on parameters defined for specific events.” [67]. See [60-70]
and an element selected from the following group of safety conditions: (i) existence of a confirmation of the source motor vehicle that the motor vehicle data are safe, (ii) existence of a maximum latency of a communication between the source motor vehicle and the infrastructure, (iii) existence of a predetermined computer protection level of a device for performing the  steps of the method, (iv) existence of predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method, (v) existence of a redundancy and/or diversity in predetermined components and/or algorithms and/or communication options that are used for performing the steps of the method, (vi) existence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options, (vii) existence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options, (“According to one embodiment, test tokens are sent to verify operational areas for data integrity composition inspections. If any of the tVector Hubs NOS are not the same as its original encrypted token, the tVector Hub data is rolled back… with redundant cloud-based server capacity to maintain operational up-time. The data from tVector Hubs may be sent via one or more token sets for security protocols originally implanted.” [0054] The safety condition ensures that components will output a predetermined quality criteria in the form of a test token. If the incorrect predetermined quality is received in response, the system fails the safety check condition and takes action. The system is using criteria for a predetermined quality to ensure component safety)(viii) existence of a plan which includes measures for reducing errors and/or measures in the event of failures of predetermined components and/or algorithms and/or communication options and/or measures for fault analyses and/or measures in the event of misinterpretations, (ix) existence of one or multiple fallback scenarios, (x) existence of a predetermined function, (xi) existence of a predetermined traffic situation, (xii) existence of a predetermined weather, (xiii) a maximally possible time for a respective implementation and/or execution of a step or of multiple steps of the method, (xiv) existence of a result of a check to determine that elements and/or functions, which are used for carrying out the method, currently function in a faultless manner.

Regarding claim 7:
As shown in the rejection above, the combination of Taylor, Cho, and Ran disclosed the limitations of claim 1.	
Claim 7 recites an apparatus having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.  In addition, Taylor teaches an apparatus for safely ascertaining infrastructure data for driving a motor vehicle in at least partially automated fashion (“According to this embodiment, the ‘system’ includes one or more computers 112 in communication with one or more databases 114. The one or more computers 112 are in communication via a network 110 with a one or more vehicles 102, one or more receiving stations” [180] In which the computer which is connected to the network is the device which carries out the steps of claim 7).

Regarding claim 8
As shown in the rejection above, the combination of Taylor, Cho, and Ran disclosed the limitations of claim 7.
	Taylor further teaches
wherein the device is situated in an infrastructure. (“According to this embodiment, the ‘system’ includes one or more computers 112 in communication with one or more databases 114. The one or more computers 112 are in communication via a network 110 … one or more receiving stations 104,” [180] The above system is taking place within a set infrastructure of computers and database servers. The receiving stations are all connected by a network which send data between an infrastructure network which performs the actions of the device claimed of claim 7.)

Regarding claim 9:
As shown in the rejection above, the combination of Taylor, Cho, and Ran disclosed the limitations of claim 1.
Claim 7 recites a Non-Transitory Machine Readable storage medium having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.  In addition, Taylor teaches a non-transitory machine-readable storage medium on which is stored a computer program for safely ascertaining infrastructure data for driving a motor vehicle in at least partially automated fashion (“According to this embodiment, the ‘system’ includes one or more computers 112 in communication with one or more databases 114. The one or more computers 112 are in communication via a network 110 with a one or more vehicles 102, one or more receiving stations” [180] In which the computer holds the non-transitory media which is instructing the computer of the taken processes though the steps of claim 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668